DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, with respect to the rejection(s) of claim(s) 1-27 under 35 U.S.C 103 have been fully considered (based upon the amendment) and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Von Segesser 2015/0065999.

Claim Rejections – 35 USC 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.		Claims 1-10, 12, 14-15, 19, 21 and 24-27, 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Von Segesser 2015/0065999. 


    PNG
    media_image1.png
    374
    248
    media_image1.png
    Greyscale


Noting for example figures 1B-3A, Von Segesser discloses an implantable artificial bronchus (see [0098]), comprising: a body (6)  comprised of one or more fibers woven together forming a lattice structure (see [0096-0097] which discloses flexile filaments that may be interwoven), the body having a proximal upper opening (1)  and a distal lower (area 10) opening in fluid communication with the proximal upper opening, the body at least partially tapering along a length of the body toward the distal lower opening and having a plurality of side openings (these are the openings in the lattice structure) configured to allow air to enter into and exit the implantable artificial bronchus through the body, wherein the proximal upper opening includes a woven portion (area 1) defining the proximal upper opening, the woven portion tapering radially inwards: wherein a length of the body is greater than 4 times a largest diameter of the body, and

wherein a diameter of the proximal upper opening is larger than a diameter of the distal lower opening.	
However Von Segesser does not disclose wherein a length of the body is greater than 4 times a largest diameter of the body. It would have been obvious to one
having ordinary skill in the art at the time the invention was made to modify the invention
of Von Segesser and provide an implant that is selected that has a length of the body is greater than 4 times the size of a largest diameter of the body in order to optimize the device for fitting within a bronchia passageway.

5.	Regarding claim 2, Von Segesser teaches the implantable artificial bronchus of claim 1, wherein the body includes a proximal portion a first middle portion  a second middle the proximal portion being tapered towards a central axis of the body (see mark-up supra).

6.	Regarding claim 3, Von Segesser teaches the implantable artificial bronchus of claim 2, wherein the first middle portion and the second middle portion are disposed between the proximal portion and the distal portion and the second middle portion having a second taper.

7.	Regarding claim 4, Von Segesser teaches the implantable artificial bronchus of claim 2, wherein a diameter of the first middle portion is greater than a diameter of the 

8.	Regarding claim 5, Von Segesser teaches the implantable artificial bronchus of claim 4, wherein the diameter of the distal portion is less than the diameter of the proximal portion, the diameter of the first middle portion, and the diameter of the second middle portion.

9.	As pertaining to claim 6, Von Segesser teaches the implantable artificial bronchus of claim 4, wherein the diameter of the first middle portion is equal to or less than the largest diameter of the body.

10.	As pertaining to claim 7, Von Segesser teaches the implantable artificial bronchus of claim 4, wherein the diameter of the second middle portion constantly decreases along the length of the body from the first middle portion to the distal portion.

11.	As pertaining to claim 8, Von Segesser teaches the implantable artificial bronchus of claim 4, wherein the diameter of the distal portion is substantially the same proximate the second middle portion and proximate distal lower opening (roughly similar diameter throughout as seen in the mark-up).



13.	As pertaining to claim 10, Von Segesser teaches the implantable artificial bronchus of claim 1, wherein a maximum diameter of the body is greater than the diameter of the proximal upper opening (diameter of 4 less than diameter of 3; Fig. 8).

14.	As pertaining to claim 12, Von Segesser teaches the implantable artificial bronchus of claim 1, wherein the diameter of the proximal upper opening is greater than the diameter of the distal lower opening, but is silent to: “wherein the diameter of the proximal upper opening is greater than twice the diameter of the distal lower opening.”
Selecting a diameter of a taught element by routine experimentation is within the ordinary skill of one in the art. Accordingly, it would have been obvious to a person having ordinary skill in the art to have selected a diameter of the proximal upper opening greater than twice the diameter of the distal lower opening, in order to optimize device fitting within a narrow bronchial passage.


15.	As pertaining to claim 15, Von Segesser teaches the implantable artificial bronchus of claim 1, but is silent wherein the plurality of side openings include an angle ranging between approximately 130 degrees proximate the proximal upper opening and 20 degrees proximate the distal lower opening. Selection of an angle of a taught 

16.	As pertaining to claim 19, Von Segesser teaches the implantable artificial bronchus of claim 1, but is silent wherein the body has a maximum diameter of approximately 6 mm to approximately 12 mm. selecting a size for a device by routine experimentation is within the ordinary skill of one in the art. Accordingly, it would have been obvious to a person having ordinary skill in the art to have selected a maximum diameter of approximately 6 mm to approximately 12 mm, in order to in order to optimize device fitting within a narrow bronchial passage.

17.	As pertaining to claim 21, Von Segesser teaches the implantable artificial bronchus of claim 1, wherein the body is comprised of Nitinol (para [0022).

18.	Regarding claim 24, Von Segesser  teaches an implantable artificial bronchus comprising: a body having a proximal upper opening and a distal lower opening in fluid communication with the proximal upper opening (Fig. 1-3), the proximal upper opening tapering towards a central axis of the body and the body constantly tapering from a portion proximate the proximal upper opening toward a portion proximate the distal 
Selecting a diameter of a taught element by routine experimentation is within the ordinary skill of one in the art. Accordingly, it would have been obvious to a person having ordinary skill in the art to have selected a diameter of the proximal upper opening is at least twice as large as a diameter of distal lower opening, in order to optimize device fitting within a narrow bronchial passage.

19.	Regarding claims 30-31 the device of Von Segesser  comprising “openings” through the entire woven length therefore it is obvious that it includes a plurality of opening positioned circumferentially around a central axis of the body; openings on a first side proximate to proximal upper openings and a second side

20.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Von Segesser 2015/0065999 in view of 2018/0214141 a1 Transcaval solutions, INC. (hereafter Transcaval).  
Regarding claim 11, Von Segesser  teaches the implantable artificial bronchus of claim 1, but is silent wherein the body is a web comprised of the single fiber forming a lattice structure, the single fiber having ends woven together proximate a middle portion of the body. However, Transcaval teaches an implantable artificial bronchus (Fig. 12-14; para (0080}), comprising: a body (80; Fig. 12-14; para [0080}); wherein the body is a web (web of 80; Fig. 12-14) comprised of the single fiber forming a lattice structure (Fig. 12-14; para [0023)), the single fiber having ends woven together proximate a middle portion of the body (at 82; Fig. 12-14; para [0080], [0023)). Accordingly, it would have
been obvious to a person having ordinary skill in the art to have employed the structure
of Transcaval upon the bronchus of Rocha, in order to improve device flexibility and ease increase and decrease of device size during use.

21.	Regarding claim 22, Von Segesser teaches the implantable artificial bronchus of claim 1, but is silent wherein the body includes a single fiber arranged in an alternating cross-weaving pattern. However, Transcaval teaches an implantable artificial bronchus (Fig. 12-14; para (0080]), comprising: a body (80; Fig. 12-14; para [0080)); wherein the body includes a single fiber (Fig. 12-14; para [0023]) arranged in an alternating cross-
weaving pattern (Fig. 12-14; para [0023)). Accordingly, it would have been obvious to a
person having ordinary skill in the art to have employed the structure of Transcaval

and decrease of device size during use.

22.	Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Von Segesser in view of US 2009/0138070 A1 to HOLZER et al. (hereinafter Holzer). 
Regarding 13, Von Segesser teaches the implantable artificial bronchus of claim 1, but is silent wherein the single fiber is coated with at least one of silicone or polymer. However, Holzer teaches an implantable device (100; Fig. 1; para [0104]), comprising: a fiber (fiber of 100; Fig. 1; para [0025]), said fiber coated with at least one of silicone or polymer (para [0025], [0138]). Accordingly, it would have been obvious to a person having ordinary skill in the art to have employed the coating of Holzer upon the bronchus of Rocha, in order to protect the device from in situ degradation and damage to surrounding pulmonary areas.

23.	Regarding claim 20, Von Segesser teaches the implantable artificial bronchus of claim 1, but is silent wherein the body is comprised of PEEK. However, Holzer teaches an implantable device (100; Fig. 1; para [(0104]), comprising: a body (body of 100; Fig. 1); wherein the body is comprised of PEEK (para [0140}). Accordingly, it would have been obvious to a person having ordinary skill in the art to have employed the material of Holzer upon the bronchus of Rocha, in order to protect the device from in situ degradation and damage to surrounding pulmonary areas.



24.	Claims 16-17, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Von Segesser in view of US 2015/0051 709 Ai to PNEUMRxX, INC. (hereinafter Pneumrx).   As pertaining to claim 16, Von Segesser teaches the implantable artificial bronchus of claim 1 but is silent wherein further comprising: at least one retrieval loop coupled to the body at the proximal upper opening. However, Pneumrx teaches an implantable artificial bronchus (110; Fig. 4A; para [0070]-[0072]), comprising: at least one retrieval loop coupled to the body at the proximal upper opening (130; Fig. 4A; para [0072)). Accordingly, it would have been obvious to a person having ordinary skill in the art to have employed the retrieval loop of Pneumrx upon the bronchus of Rocha, in order to ease retrieval of the device for replacement.

25.	Regarding claim 17, Von Segesser in view of Pneumrx teaches the implantable artificial bronchus of claim 16, and Pneumrx further discloses wherein the at least one retrieval loop extends from the proximal upper opening in a direction substantially parallel to a central axis of the body (extension of 130 along axis A from 126; Fig. 4A).

26.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Von Segesser in view of US 2005/0273160 A1 to LASHINSKI et. al. (hereinafter Lashinski).
Regarding claim 18, Von Segesser teaches the implantable artificial bronchus of claim 1 but is silent wherein further comprising: at least one radiopaque marker disposed on the body.  However, Lashinski teaches an implant (IMPLANTABLE DEVICE; Fig. 1; para [(0039]), comprising: at least one radiopaque marker disposed on the body (para .

27.	Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Von Segesser 2015/0065999 in view of Rocha 2016/0338822.  Von Segesser has been disclosed however does not disclose the methods of delivery as claimed. Rocha teaches a method of promoting lung disinsufflation (1; Fig. 8; para [0011], [0019}-[0031}), the method comprising: inserting a catheter distally into a respiratory passageway of a patient's lung (Fig. 8-9; para [0027]-[0031}), the catheter containing the implantable artificial bronchus of claim 1 compressed within the catheter (Fig. 8-9; para [(0027]-[0031}); and withdrawing the catheter proximally relative to the implantable artificial bronchus (Fig. 8-9; para [0027]-[0031)), unsheathing the implantable artificial bronchus (Fig. 8-9; para [0027]-[0031]), causing the implantable.  It would have been obvious to one having ordinary skill in the art to modify the invention of Segesser and utilize the delivery techniques as claimed because Von Segesser states that the implant may be utilized as a bronchial tube.

28.	Regarding claim 26, Rocha further teaches the methods of claim 25, wherein the catheter is a guide catheter (para [0027]-[0031]). As pertaining to claim 27, Rocha teaches the method of claim 25, wherein the implantable artificial bronchus extends into a bronchiole passageway (1 extending into a branching bronchiole passageway the 

29.	Regarding claim 26, Rocha teaches the method of claim 25, wherein the catheter is a guide catheter (para [0027]-[0031]). As pertaining to claim 27, Rocha teaches the method of claim 25, wherein the implantable artificial bronchus extends into a bronchiole passageway (1 extending into a branching bronchiole passageway the bronchioles are the smaller passageways leading to the alveoli; Fig. 9; para (0027]- {0031}). 21 Regarding claim 27, Rocha teaches the method of claim 25, wherein the implantable artificial bronchus extends into a bronchiole passageway (1 extending into a branching bronchiole passageway - the bronchioles are the smaller passageways leading to the alveoli; Fig. 9; para (0027]-{0031).


Allowable Subject Matter

30.	Claims 28-29 are allowed.

31.	Claims 32-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

32.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suzette Gherbi whose telephone number is (571)272-4751.  The examiner can normally be reached on Monday-Friday 7:00am-3:00pm.
please contact the examiner’s supervisor SPE, Jeinnifer Dieterle, at (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/SUZETTE J GHERBI/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        February 1, 2022